J-S04015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN IVEY                                :
                                               :
                       Appellant               :   No. 184 EDA 2021

        Appeal from the Judgment of Sentence Entered December 3, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0626011-1981

BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                            FILED MARCH 9, 2022

        Appellant, Steven Ivey, appeals from the judgment of sentence of 30

years’ to life imprisonment. Appellant, who was 17 years old when he was

convicted of second-degree murder in 1981, was originally sentenced to life

imprisonment, without the possibility of parole (“LWOP”).         In 2018, that

sentence was vacated pursuant to Miller v. Alabama, 567 U.S. 460 (2012)

(holding that the Eighth Amendment forbids a sentencing scheme that

mandates LWOP for juvenile offenders), and Montgomery v. Louisiana, 577

U.S. 190 (2016) (holding that Miller’s prohibition on mandatory LWOP for

juvenile offenders constitutes a new substantive rule that applies retroactively

to cases on collateral review). The court resentenced Appellant to the above-

stated term of incarceration on December 3, 2020.           On appeal, Appellant


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S04015-22



contends that his sentence is illegal, and that the court abused its discretion

in fashioning his new term of incarceration. After careful review, we affirm.

      The court summarized the facts and procedural history of Appellant’s

case, as follows:

            On January 2, 1981, Appellant…, now known as Muti Ajamu-
      Osagboro, entered the American Grocery Store[,] located at 12th
      and Mt. Vernon Streets in Philadelphia[,] with four co-
      conspirators[] with the intent to rob it. One of Appellant’s co-
      conspirators, Richard Phelps[,] brought a gun which he pulled on
      the store owner, Sook Ja Yu, and demanded money. The owner
      reached toward the gun, but it fired[,] striking her once in the
      chest. She died as a result of this injury. Appellant was [17]
      years old at the time of this incident.

      On November 4, 1981, following a bench trial[,] Appellant was
      convicted of second-degree murder and related charges. On
      March 2, 1982, Appellant was sentenced to an aggregate term of
      life imprisonment[, without the possibility of parole (LWOP)]. On
      April 19, 1984, the Superior Court affirmed Appellant’s judgment
      of sentence.      Appellant did not seek allocatur with the
      Pennsylvania Supreme Court. On January 8, 1997, Appellant filed
      his first[,] pro se Post[]Conviction Relief Act (“PCRA”) petition
      and[,] following appointment of counsel[,] an amended petition
      was filed on October 29, 1997. On March 31, 1998, the PCRA
      court denied the petition for lack of merit. Appellant did not
      appeal. Subsequently, Appellant filed two unsuccessful PCRA
      petitions in 2000 and 2003.

      On July 20, 2010, Appellant filed a pro se PCRA petition alleging
      he was entitled to relief pursuant [to] Graham v. Florida, 560
      U.S. 48 (2010), because he was under [18] at the time of the
      offense.   Appellant filed subsequent[,] supplemental pro se
      petitions when the United States Supreme Court decided Miller …
      and Montgomery…, alleging again [that] he was entitled to relief
      because he was a juvenile at the time of the offense.

                                     ***

      On April 27, 2018, the PCRA court granted Appellant’s PCRA
      petition … as it related to his Miller/Montgomery claims…. On

                                     -2-
J-S04015-22


      March 30, 2020, the Superior Court affirmed the PCRA court’s
      decision. [See Commonwealth v. Ivey, 2020 WL 1515893 (Pa.
      Super. 2020) (unpublished memorandum).] Again, Appellant did
      not seek allocatur with our Supreme Court.

      On December 3, 2020, following [the] grant of Appellant’s PCRA
      petition relating to his Miller/Montgomery claim, Appellant was
      resentenced to a term of 30 years[’] to life[ imprisonment,] with
      [the] possibility of parole[,] on the [second-degree] murder …
      conviction[,] with credit for time served[.] … [N]o further penalty
      was imposed on the remaining convictions. On December 29,
      2020, a [n]otice of [a]ppeal to the Superior Court was filed on
      behalf of … Appellant by his counsel….

                                      ***
      On July 13, 2021, this court issued an [o]rder pursuant [to]
      Pa.R.A.P. 1925(b), for Appellant to file a concise [s]tatement of
      [m]atters [c]omplained of on [a]ppeal. On August 3, 2021,
      Appellant filed a timely [s]tatement of [m]atters [c]omplained of
      on [a]ppeal.

Trial Court Opinion (“TCO”), 8/12/21, at 1-3 (footnotes omitted). The trial

court filed its Rule 1925(a) opinion on August 12, 2021.

      Herein, Appellant states one issue for our review: “Did the sentencing

court abuse its discretion when it entered a sentence of 30 years to life?”

Appellant’s Brief at 4.   Preliminarily, we observe that although Appellant

presents only one issue in the “Statement of the Questions Involved” section

of his brief, he divides his “Argument” section into two separate claims. First,

Appellant asserts that “[t]here is no controlling sentencing statute applicable

to [his] second-degree murder conviction.” Id. at 10. Second, he avers that

“[t]he sentencing court’s sentence was manifestly excessive, unreasonable,

and illegal.” Id. at 12. Although Appellant did not properly set forth his two

issues in his “Statement of the Questions Involved,” we will address his



                                     -3-
J-S04015-22



arguments because, as discussed infra, they constitute non-waivable

challenges to the legality of his sentence.

      In his first claim, Appellant contends that there is no statutory authority

for his sentence of 30 years’ to life imprisonment. According to Appellant,

Miller wholly invalidated 18 Pa.C.S. § 1102(b), the sentencing statute under

which his original term of incarceration was imposed. He recognizes that “in

response to Miller, the Pennsylvania legislature enacted a new law governing

sentencing for juveniles convicted of murder.” Appellant’s Brief at 10 (citing

18 Pa.C.S. § 1102.1). He stresses, however, that this “sentencing framework

only applies to a person who has been convicted after June 24, 2012.” Id.

(internal quotation marks and citation omitted); see also 18 Pa.C.S. §

1102.1(c) (setting forth the sentencing requirements for “[a] person who has

been convicted after June 24, 2012, of a murder of the second degree”).

Consequently, Appellant argues that “there is no statutory [or] constitutional

basis for [his] December 3, 2020 sentence” of 30 years’ to life incarceration.

Appellant’s Brief at 10.

      Appellant’s claim implicates the legality of his sentence.            See

Commonwealth v. Melvin, 172 A.3d 14, 19 (Pa. Super. 2017). Thus, “our

standard of review is de novo and our scope of review is plenary.” Id. (citation

and quotation marks omitted).

      As the trial court correctly observed, we have already assessed and

rejected Appellant’s same argument in Melvin. See TCO at 4. The court

explains:

                                      -4-
J-S04015-22


     In Melvin, [Melvin] and his co-conspirator attempted to flee a
     juvenile detention facility in November of 2003 and, in the
     process, accidentally caused the death of the facility’s night
     manager by suffocation. [Melvin] pled guilty to second[-]degree
     murder, while the remaining charges were nolle prossed, and [he]
     was sentenced to [LWOP]. [Melvin, 172 A.3d] at 17.

     On August 19, 2016, following multiple PCRA petitions and the
     United States Supreme Court’s decisions in Miller and
     Montgomery, the PCRA court vacated [the] appellant’s sentence
     and resentenced him to a term of 30 years[’] to life[,] with [the]
     possibility of parole. [Melvin] filed post-sentence motions[,]
     which were denied, and he appealed claiming his sentence was
     illegal. He argued “that the PCRA court had no valid statutory
     authority to impose a term-of-years sentence with a maximum
     term of life imprisonment at his resentencing” and[,] because his
     offense occurred prior to June 24, 2012, "the only possible legal
     sentence [was] on the lesser included offense of third-degree
     murder or the underlying felony of robbery.” Id. at 18-19
     (internal citations, brackets and quotation marks omitted).

     In disposing of this issue, the [C]ourt looked through the history
     of the Pennsylvania Supreme Court’s interpretation of Miller. The
     [C]ourt explained that our Supreme Court interpreted Miller to
     require sentencing courts to consider the appropriate age-related
     factors before imposing … []LWOP[] sentences on juveniles[,]
     while asserting that juveniles could still receive LWOP sentences.
     Id. at 19 [(]quoting Commonwealth v. Batts, 66 A.3d 286, []
     296 (Pa. 2013) (“Batts I”)[)]. However, to sentence a juvenile
     to LWOP[,] the Commonwealth must prove, beyond a reasonable
     doubt “that the juvenile offender is permanently incorrigible and
     thus unable to be rehabilitated.”           Id. at 20 [(]quoting
     Commonwealth v. Batts, 163 A.3d 410, 459-60 (Pa. 2017)
     (“Batts II”)[),] abrogated by Jones v. Mississippi, 141 S.Ct.
     1307 (2021).6
       6 In Jones…, a 2021 decision, the United States Supreme
       Court held that sentencing courts need not make separate
       findings of permanent incorrigibility before imposing a[n]
       LWOP sentence on a juvenile offender, [Jones,] 141 S.Ct.
       at 1319, and that sentencing courts are not required to
       provide on-the-record explanations with implicit findings of
       permanent incorrigibility, [id.] at 1321.




                                   -5-
J-S04015-22


     With respect to which sentencing guideline would apply to
     juveniles for whom the court determines LWOP sentences are
     inappropriate, our Supreme Court “instructed sentencing courts to
     look to the mandatory minimum sentences set forth in section
     1102.1(a) for guidance in setting a minimum sentence for a
     juvenile convicted of first-degree murder prior to Miller.” Id. at
     20-21 [(]quoting Batts II, 163 A.3d at 443 n.17[)] … (internal
     quotation marks and bracket omitted).

     The [C]ourt explained it was bound by our Supreme Court’s
     decision in Batts II[] in rejecting the contention that there was:
     (1) no legislatively authorized sentence for juveniles convicted of
     first-degree murder prior to 2012; and (2) that the forty[-]year
     maximum penalty for third-degree murder was the only legal
     alternative and that severance of the statute was impossible. Id.
     at 21. The Court also held that in resentencing a juvenile offender,
     a sentencing court was “constitutionally permitted to impose a
     minimum term-of-years sentence and a maximum sentence of life
     imprisonment[,]” with eligibility of parole. Id. Therefore, in
     [Melvin’s] case, the [C]ourt determined his thirty-years-to-life
     sentence was not illegal.

     The [C]ourt further iterated that in response to Miller, the
     legislature passed 18 Pa.C.S. § 1102.1, which set[s] forth
     applicable sentences for certain homicides, including second-
     degree murder, committed by juveniles after June 24, 2012. The
     [C]ourt explained that our Supreme Court “mandated that where
     … the lower court determines that a juvenile LWOP sentence is
     inappropriate for an offender who was convicted of homicide
     before Miller, the court must, in fashioning a term-of-years-to-
     life sentence, consider the sentencing requirement codified at 18
     Pa.C.S. § 1102.1.” Id. at 22.

     The PCRA court in [Melvin’s] case was informed by [s]ection
     1102.1 in imposing its sentence, which provides that the minimum
     sentence for second-degree murder committed by a juvenile 15
     years or older shall be at least thirty-years to life[.] [T]herefore,
     [the Superior Court] found no reason to disturb the PCRA court’s
     decision. Id.

     Like Melvin, … Appellant in the instant case is not entitled to relief
     based on his claims. Appellant’s original sentence for his second-
     degree murder was vacated and he was resentenced by this court
     to a term o[f] 30-years to life for the second-degree murder
     conviction. The Superior Court in Melvin has determined that this


                                     -6-
J-S04015-22


      sentence is not illegal, and our Supreme Court denied allocatur to
      consider it on appeal. Therefore, the sentence should be left
      undisturbed.

TCO at 4-6.

      We agree with the trial court’s interpretation and application of Melvin.

Appellant’s insistence that “this issue is far from settled in Pennsylvania”

because our “Supreme Court has not reviewed” the Melvin decision is

unavailing. Our Supreme Court declined review in Melvin, and “a panel of

this Court cannot overrule the decision by another panel.” Commonwealth

v. Karash, 175 A.3d 306, 307 (Pa. Super. 2017). Accordingly, we are bound

by Melvin to reject Appellant’s argument that no statutory authority exists

for his sentence of 30 years’ to life imprisonment. See also Commonwealth

v. Derrickson, 242 A.3d 667, 676–77 (Pa. Super. 2020), appeal denied, 253

A.3d 213 (Pa. 2021) (rejecting the argument that there is no statutory basis

for sentencing a juvenile convicted of a second-degree murder committed

prior to Miller).

      Appellant next contends that the court abused its discretion in

resentencing him to 30 years’ to life incarceration because a mandatory-

maximum sentence of life imprisonment for a juvenile convicted of second-

degree murder violates the Eighth Amendment’s prohibition against cruel and

unusual punishment. While Appellant construes this claim as a discretionary-




                                     -7-
J-S04015-22



aspects-of-sentence issue, it actually implicates the legality of his sentence.1

See Commonwealth v. Moye, 266 A.3d 666, 673 (Pa. Super. 2021). Thus,

we reiterate that “our standard of review is de novo and our scope of review

is plenary.” Id. at 673-74 (citations omitted).

       Here, Appellant does not meaningfully elaborate on why he believes his

maximum sentence violates the Eighth Amendment. Instead, he only briefly

asserts that “a mandatory[-]maximum sentence of life imprisonment should

be   as   unconstitutional     as    a    mandatory[-]minimum        sentence   of   life

imprisonment[, as] … both are imposed without proportionality and without

individualized    consideration      in   violation   of   the   Eighth   Amendment.”

Appellant’s Brief at 13.

       Notably, the Commonwealth agrees with Appellant that it is cruel and

unusual punishment to sentence a juvenile convicted of second-degree

murder to a mandatory-maximum sentence of life imprisonment.                         See

Commonwealth’s Brief at 18. However, it correctly “acknowledges that this

Court has repeatedly upheld” such sentences. Id. at 19 (citing Derrickson,

242 A.3d at 675-76; Commonwealth v. Olds, 192 A.3d 1188, 1191 (Pa.

Super. 2018)).      Indeed, in Olds, “we reaffirm[ed] that trial courts must
____________________________________________


1  To the extent Appellant argues that the court abused its discretion in
fashioning his sentence, he has waived such claims by failing to file a post-
sentence motion. See Commonwealth v. Griffin, 65 A.3d 932, 936 (Pa.
Super. 2013) (“[I]ssues challenging the discretionary aspects of a sentence
must be raised in a post-sentence motion or by presenting the claim to the
trial court during the sentencing proceedings. Absent such efforts, an
objection to a discretionary aspect of a sentence is waived.”) (citation
omitted).

                                           -8-
J-S04015-22



sentence juveniles convicted of second-degree murder prior to June 25,

2012[,] to a maximum term of life imprisonment under section 1102(b).”

Olds, 192 A.3d at 1198 (emphasis added). We held “that such mandatory

maximums do not violate the Eighth Amendment’s ban on cruel and unusual

punishment.” Id. (emphasis added)

      Appellant makes no effort to distinguish his cursory Eighth Amendment

argument from the one raised and rejected in Olds. He also does not discuss

any legal authority issued since Olds that would ostensibly alter our holding

therein. The only more recent case cited by Appellant is Commonwealth v.

Machicote, 206 A.3d 1110 (Pa. 2019), from which he quotes that “one of the

hallmarks of the line of United States Supreme Court cases pertaining to

juvenile sentencing, is the notion that conviction for a specific crime does not

warrant the same sentence in all circumstances.”       Appellant’s Brief at 13

(quoting Machicote, 206 A.3d at 1119).

      However, the holding of Machicote does not involve whether the Eighth

Amendment is violated when a juvenile convicted of second-degree murder

receives a term-of-years minimum sentence, and a mandatory-maximum

term of life imprisonment. Instead, the Machicote Court held “that when a

juvenile is exposed to a potential sentence of [LWOP,] the trial court must

consider the Miller factors, on the record, prior to imposing a sentence.” Id.

Here, Appellant did not receive a sentence of LWOP and, thus, Machicote is

not relevant to his Eighth Amendment claim. Because Appellant cites no other




                                     -9-
J-S04015-22



legal authority that would call into question our holding in Olds, we conclude

that his constitutional challenge is meritless.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/09/2022




                                     - 10 -